Exhibit 10.2


IKON OFFICE SOLUTIONS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN AMENDMENT NO. 2004-1

The Executive Deferred Compensation Plan of IKON Office Solutions, Inc. (the
"Plan") is hereby amended, effective as of January 20, 2004, as follows:

         1.         Paragraph 5 is hereby amended in its entirety to read as
follows:

                 “Investment Accounts.

                 Amounts deferred by a Participant pursuant to Paragraph 4 will
be credited to one or more accounts established by IKON in the name of the
Participant. Deferrals of salary, annual bonus and other cash Compensation
(“Monetary Deferrals”) will be credited to the cash deferral account and/or the
IKON index account based on the Participant’s selection of investment index
alternatives as described below. Deferral of shares of IKON common stock will be
credited to the IKON stock account as described below.

                 Cash Deferral Account

                 Except for Monetary Deferrals credited to a Participant’s IKON
index account (see below), a Participants Monetary Deferrals will be credited to
the Participant’s cash deferral account. A Participant’s cash deferral account
will be denominated in dollars and will be credited with earnings based on the
performance of various investment alternatives selected by the Participant from
among those made available by IKON from time to time.

                 A Participant may request a change in the allocation of his
cash deferral account from among the various available alternatives at any time.
Any such change received by the Plan Administrator or IKON’s service provider
before 11:59 P.M. Eastern Time of a business day (i.e. a day on which the New
York Stock Exchange is open for business) will become effective as of the next
business day. Changes received on a non-business day will be deemed to be
received on the next business day following receipt.

                 A Participant may reallocate amounts from the cash deferral
account to the IKON index account at such times and under such conditions as
determined by the Administrator. Any reallocation to the IKON index account will
be subject to the provisions described below.

                 A Participant may select investment alternatives for his
existing cash deferral account for any Plan Year that are different from the
investment alternatives selected for any future Monetary Deferrals credited to
his cash deferral account for such Plan Year.

                 IKON Index Account

                 Effective January 20, 2004, one investment alternative will be
deemed to consist of stock units in IKON common stock. A Participant’s IKON
index account will be denominated solely in stock units (representing the right
to receive an equivalent number of shares of IKON common stock) and will be
credited with additional stock units to reflect cash dividends paid by IKON in
respect of its common stock. Any Monetary Deferrals with respect to which a
participant has selected IKON common stock as an investment alternative will be
credited to his IKON index account on such date and under such conditions as
determined by the Administrator and set forth in the Plan prospectus. A
Participant may reallocate his cash deferral account to his IKON index account
at such times and under such conditions as permitted by the Administrator. All
amounts deferred or reallocated to a Participant’s IKON index account must
remain denominated in stock units and may not be reversed or otherwise
re-credited to the Participant’s cash deferral account, nor may such amounts be
otherwise converted into cash at any time.

                 IKON Stock Account

                Any deferral by a Participant of any IKON common stock from the
LTIP, the Stock Award Plan, the 2000 Plan or any other equity based incentive
plan or arrangement established by IKON will be credited to the Participant’s
IKON Stock account. The account will initially be denominated solely in stock
units (representing the right to receive an equivalent number of shares of IKON
common stock) and will be credited with additional stock units to reflect cash
dividends paid by IKON in respect of its common stock.

                 All amounts deferred into a Participant’s IKON stock account on
or after January 1, 1997 must remain denominated in stock units and may not be
converted to dollars at any time. A Participant may request a change in the
allocation of the sub-account in his IKON stock account (with respect to any
amounts deferred into the account prior to January 1, 1997) from any of the
various alternatives at any time; however, a Participant may not select IKON
common stock as an investment alternative with respect to such sub-account.”

        2.          Paragraph 6 is hereby amended in its entirety to read as
follows:

                “Rabbi Trust.   IKON intends to contribute all Participant
deferrals of IKON common stock from the LTIP, the Stock Award Plan, the 2000
Plan or any other equity based incentive plan or arrangement established by IKON
to a “rabbi trust” (the “Trust”) to be established for this purpose. Any such
common stock will be credited to a sub-account (the “IKON Stock Trust Account”)
which may be used for distributions of IKON common stock with respect to a
Participant’s IKON stock account. In addition, IKON may, at its discretion,
contribute to the Trust IKON common stock to the extent that one or more
Participants select IKON common stock as an investment alternative with respect
to Monetary Deferrals. Any such common stock will be credited to a sub-account
(the “IKON Index Trust Account”) which may be used for distributions of IKON
common stock with respect to a Participant’s IKON Index Account. Assets held in
the Trust will be subject to the claims of creditors of IKON.

                The Trust shall be deemed to be the owner of all shares held in
the Trust for corporate law purposes. The trustee of the Trust (the “Trustee”)
shall retain all incidents of ownership in any shares held in the Trust,
including the right to vote such shares and to receive dividends paid in respect
of such shares. The Trustee may, but is not obligated to, reinvest any cash
dividends received in respect of shares of IKON common stock held in the Trust
to purchase additional shares of IKON common stock.”

        3.         Paragraph 8 is hereby amended in its entirety to read as
follows:

                “Amount and Timing of Payments.   Except as otherwise provided
in Paragraphs 9 and 10, amounts to which a Participant is entitled under the
Plan shall be valued as of December 1 of the Plan Year preceding the year
specified in his Election Form, and shall be paid to the Participant in a lump
sum within 60 days thereafter. Alternatively, if the Participant so elects,
distributions may be made in substantially equal annual installments over a
period not to exceed ten years, beginning within 60 days after December 1 of the
year preceding the year specified in the Participant’s Election Form.

                All distributions from the Participant’s cash deferral account
(or the cash sub-account under the Participant’s IKON stock account, if any)
shall be made in cash. All distributions from the Participant’s IKON index
account shall be made in shares of IKON common stock on a one-for-one basis for
the stock units credited to the account (and cash in lieu of fractional shares).
All distributions from the IKON stock account shall be made in shares of IKON
common stock on a one-for-one basis for the stock units credited to the account
(and cash in lieu of fractional shares), unless the Participant elects, subject
to the approval of the Plan Administrator, to receive such distribution(s) in
cash.”

        4.         Paragraph 9 is hereby amended in its entirety to read as
follows:

                “Death.   Notwithstanding any contrary election in a
Participant’s Election Form, if a Participant dies before receiving full payment
of all amounts to which he is entitled under the Plan, the beneficiary or
beneficiaries designated by the Participant in his Election Form (or subsequent,
valid Change of Beneficiary form on file with the Administrator) shall receive
the balance in the Participant’s cash deferral account, IKON index account and
IKON stock account (valued as of the end of the calendar month in which the
Participant dies), in a lump sum payment, as soon as administratively
practicable following the Participant’s date of death.”

        5.         Paragraph 10 is hereby amended in its entirety to read as
follows:

                “Termination of Employment. If a Participant’s employment with
IKON terminates after he attains age 60, the Participant’s cash and stock
distribution will be made in accordance with the Participant’s Election Form. If
a Participant’s employment with IKON terminates before he attains age 60, he
shall receive either (i) the cash and stock distribution on the date of
designation on the Participant’s Election Form or (ii) the balance in his cash
deferral account, IKON index account and IKON stock account (valued as of the
end of the Plan Year in which the Participant’s employment terminates), in a
lump sum payment, in January of the year following his employment termination
date if designated on his Election Form. Beginning with deferral elections for
Plan Years commencing January 1, 2002, designations for payment following
termination of employment with IKON prior to age 60 must be indicated on the
Election Form at the time of the election to defer Compensation. For deferral
elections made to the Plan by a Participant in Plan Years that precede the
Effective Date, and for which a distribution under the Plan has not been made to
the Participant after the Effective Date, a Participant may designate on a
special Election Form provided by the Plan Administrator, with such terms and
conditions as determined by the Plan Administrator, and received by the Plan
Administrator prior to February 1, 2002, that the distribution of such amounts
shall be made on a date designated by the Participant that is after the
Participant’s termination of employment with IKON, if such termination of
employment occurs prior to the Participant attaining age 60.”

        6.         Paragraph 20 is hereby amended in its entirety to read as
follows:

                “Termination.   This Plan shall remain in effect until
terminated by the Board of Directors of IKON. The Board of Directors of IKON
shall have the right to terminate the Plan in whole or in part, for any reason,
including pursuant to a determination that proposed or pending tax law changes
or other events cause, or are likely in the future to cause, the Plan to have an
adverse financial impact upon IKON. In such event, IKON shall have no liability
or obligation under the Plan or the Participant’s Election Form (or any other
document), provided that IKON distributes to each Participant, in a lump sum
payment, the balance in his cash deferral account, IKON index account and IKON
stock account, valued as of the end of the month in which such termination
occurs.”

        7.        Paragraph 21 is hereby amended in its entirety to read as
follows:

                “Acceleration.   IKON shall have the right at any time to cause
the payment of all amounts thereafter due to a Participant to be paid in a
single lump sum or in such other accelerated manner as IKON shall deem
appropriate. The amount of any lump sum payment shall be the value of a
Participant’s cash deferral account, IKON index account and IKON stock account,
valued as of the end of the month following IKON’s determination to accelerate
payments. If IKON accelerates payment to more than 70% of all Participants
pursuant to this provision, it must accelerate payment to all Participants under
the Plan in a comparable manner.”

        8.         The first paragraph of Paragraph 22 is hereby amended in its
entirety to read as follows:

                “Change in Control.   In the event of a Change in Control (as
defined below), the Plan shall terminate, and the Participant shall receive, in
a lump sum payment, the balance in his cash deferral account, IKON index account
and IKON stock account, valued as of the end of the month in which such Change
in Control occurs.”

        9.         Except as modified by this Plan Amendment No. 2004-1, all the
terms and provisions of the Executive Deferred Compensation Plan. shall continue
in full force and effect.

IN WITNESS WHEREOF, IKON Office Solutions, Inc. has caused this Plan Amendment
No. 2004-1 to be executed on its behalf by its duly-authorized officer as of the
20th day of January, 2004.

  IKON OFFICE SOLUTIONS, INC.   BY:          /s/ DON H. LIU
                Don H. Liu

  TITLE:    Senior Vice President,
                General Counsel and Secretary




--------------------------------------------------------------------------------